DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities:  
In line 8, after “outlet” the word “is” is incorrectly recited as “s”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “high-pressure hydrogen” and “low-pressure tail gas” in claims 1 and 17 are relative terms which render the claim indefinite. The terms “high-pressure” or “low-pressure” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. One skilled in the art would not be able to ascertain what pressure levels would read on these limitations. 
Dependent claims 2-16 and 18-20 are rejected due to the virtue of their dependence on claims 1 or 17. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, 7, 9, 16 and 17 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Rafati US2019/0135626.
Regarding claims 1 and 17, Rafati et al. discloses a process for hydrogen production, the process comprising reacting a hydrocarbon feed stream and oxygen into a reactor unit to form a product gas stream comprising H2+CO, converting the product gas  stream comprising H2+CO in at least one reactor to form a stream comprising H2+CO2 (See Para [0020]), processing the stream comprising H2+CO2 in a pressure swing adsorber to provide a product stream formed of substantially pure hydrogen and provide waste gas steam comprising CO2, and forming a liquid CO2 product stream in a cryogenic separation unit which comprises a compressor configured for compressing the waste gas stream comprising CO2 (see claims 39, 41, 42 and Para [0021]). The reference acknowledges that the PSA results in a separate pure high pressure hydrogen from a crude stream (Para [0020]). The PSA waste gas is compressed and further treated. The PSA waste is thus considered to read on the compressed tail gas stream of the claim. This compressed stream is further treated in a shift reactor and a second PSA unit or CO2 separation unit giving an additional H2 production stream (See Para [0021]). This will result in separation of greater than 80% of the CO2 being removed as a liquid (Para [0022]). The reference acknowledges presence of at least argon, nitrogen and methane with the hydrogen in the waste stream (Para [0022] and [0131]). The substantially pure high pressure hydrogen is recovered as stream 310 (Para [0130]). 
Regarding claim 4, the reference teaches that the PSA results in a separate pure high pressure hydrogen from a crude stream (Para [0020]). The PSA waste gas is compressed and further treated. This compressed stream is further treated in a shift reactor and a second PSA unit or CO2 separation unit giving an additional H2 production stream (See Para [0021]). This will result in separation of greater than 80% of the CO2 being removed as a liquid (Para [0022]). The reference acknowledges presence of at least argon, nitrogen and methane with the hydrogen in the waste stream (Para [0022] and [0131]). The substantially pure high pressure hydrogen is recovered as stream 310 and contains about 75-92% of the hydrogen and will naturally contain some of the methane or CO from the syngas (Para [0130]). 
Regarding claim 6, the reference teaches an embodiment where steam reforming or alternatively, autothermal reforming is taught (Para [0016]). 
Regarding claim 7, the reference teaches a CO2 recovery system with Co2 fractionation process with a two phase distillation column setup. The distillation column can include a stripping section below a feed point of the two phase stream into the distillation column and includes a rectifying section above the feed point of the two phase stream into the distillation column (Para [0053]-[0057]). The cooling can comprise cooling the process stream against at least a portion of the vapor stream enriched with at least one of the one or more further components. This indicates a mixed refrigerant.
Regarding claim 9, the reference teaches recycling stream 313 (See Fig. 2) which is the overhead stream from the second separation and is recirculated through the reactor 403 back to the CO2 recovery system. 
Regarding claim 16, the reference teaches a pressure of 1.1 bar or about 100 kPa for the low pressure tail gas stream (Para [0120]). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 10-12, 14, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rafati US2019/0135626.
Regarding claim 5, the reference teaches that the PSA results in a separate pure high pressure hydrogen from a crude stream (Para [0020]). The PSA waste gas is compressed and further treated. This compressed stream is further treated in a shift reactor and a second PSA unit or CO2 separation unit giving an additional H2 production stream (See Para [0021]). This will result in separation of greater than 80% of the CO2 being removed as a liquid (Para [0022]). The reference acknowledges presence of at least argon, nitrogen and methane with the hydrogen in the waste stream (Para [0022] and [0131]). The substantially pure high pressure hydrogen is recovered as stream 310 and contains about 75-92% of the hydrogen and will naturally contain some of the methane or CO from the syngas (Para [0130]).
The reference does not teach further processing the high pressure hydrogen rich stream in the second PSA. 
However, at the time of filing it would have been obvious for a person of ordinary level of skill in the art to further refine the hydrogen rich stream further in the second PSA. One skilled in the art would be motivated to do so in an effort to further purify the hydrogen and capture carbon.
Regarding claim 10, the reference is silent on if the stream entering the PSA is first pressurized. 
However, at the time of filing it would have been obvious to pressurize the incoming stream to the PSA. One would be motivated to do so in an effort to control the flow rate into the PSA. Compressing the gas stream will raise the flowrate. 
Regarding claim 11, methane and carbon monoxide from stream 313 will be sent to the reactor 403 for further oxidizing (Para [0132]). However, the reference does not teach if this stream will be sent to PDX reactor 402 where oxygen is present. 
At the time of filing it would have been obvious for a person or ordinary level of skill in the art to combust the methane and carbon monoxide in the PDX reactor 402. One would be motivated to do so in an effort to utilize energy from these waste streams. The contents of this reactor are combined in the reactor 403 and sent to the PSA unit downstream so they will eventually be compressed since the waste gas from the first PSA is compressed (See Para [0021]).
Regarding claim 12, the reference does not teach directly sending the waste gas stream from the first PSA to a combustion reactor like the PDX reactor 402. 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to combust the stream from the first PSA. One would be motivated to do so in an effort to retain some of the Hydrogen and carbon monoxide with the methane in the PSA waste stream and use it for steam or heat generation. 
Regarding claims 14 and 19, the reference teaches cooling first then removing water (drying) (See Para [0127]).
However, drying first then cooling would just be changing the order of steps. At the time of filing it would have been obvious for a person of ordinary level of skill in the art to reverse the order of these steps. Rearrangement of parts is considered obvious (MPEP §2144.04 IV C.).
Regarding claim 15, cooling to about -20°C is taught (Para [0094]).


Allowable Subject Matter
Claims 2, 3, 8, 13 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2 recites “removing the high-pressure hydrogen steam during a high pressure, co-current adsorption step in the PSA cycle”. This step is not taught or suggested in the prior art. US 4772420 teaches a three product PSA which separates hydrogen from a raw syngas (Col. 11 lines, 55). The reference teaches adsorption followed by co-current depressurization (Col. 3 lines 4-11). However, the reference does not teach or suggest removing hydrogen during co-current adsorption. Nor would it have been obvious to do so. Claim 8 is dependent on claim 2.
Regarding claim 3, US 2016/0250580 teaches (See Para [0004]) a PSA cycle including :
 adsorption at substantially a high pressure of the cycle;
co-current depressurization, generally from the high pressure of the cycle;
counter-current depressurization, generally to the low pressure of the cycle;
elution at substantially the low pressure of the cycle; and
repressurization, from the low pressure of the cycle to the high pressure of the cycle. The reference further teaches CO2 blowdown steps (Para [0030]). However, there is no teaching, suggestion or disclosure for a counter-current blowdown step and CO2 removal step following the intermediate pressure co-current depressurization and second gas removal step followed by a counter-current purge CO2 removal. 
Regarding claim 13, the reference teaches an embodiment where a water gas shift is used to further enhance the H2 concentration (Para [0041]). However, the Rafati reference does not teach or suggest heat exchanging the WGS effluent with a process stream to recover waste heat in a cooled gas and the recover heat from the cooled gas to generate steam using a process involving a reaction of reversible oligomerization of phosphoric acid. 
Regarding claims 18 and 20, the reference of Rafati does not teach or suggest that the second gas stream outlet is in fluid communication with a water gas shift, a combustion unit and a catalytic oxidation unit. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/508349 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because they both require plural separation steps of syngas to generate high pressure hydrogen streams.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/451937 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because they both require plural separation steps of syngas to generate high pressure hydrogen streams.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857. The examiner can normally be reached M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED T IQBAL/           Examiner, Art Unit 1736                                                                                                                                                                                             

/STEVEN J BOS/          Primary Examiner, Art Unit 1736